- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Preliminary Agreement for investments in Saudi Arabia Rio de Janeiro, May 17 2010  Petróleo Brasileiro S.A. - Petrobras announces it signed today a Preliminary Agreement for investments in partnership with Saudi Company Modern Mining Holding Company Limited, in Saudi Arabia. In 2009, the companies had signed a Memorandum of Understanding with the intention of building a green petroleum coke calcining plant, which resulted into the Agreement signed today. The Preliminary Agreement aims to undertake a further study to analyze the feasibility of developing, funding, building, and operating a calcined petroleum coke (CPC) plant in Saudi Arabia. Under the terms of the agreement, it is expected that the plant be built in Jubail or Raz az Zawra and that it produce up to 700 thousand tons of CPC a year, with green coke provided by Petrobras. The estimated investments for the project are approximately $450 million, with equal shares between the partners and the possibility of funding from government and financial institutions. The plant is expected to be able to go on stream in the second half of 2012. www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A.  PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos antecipa, acredita, espera, prevê, pretende, planeja, projeta, objetiva, deverá, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 18, 2010 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
